—In an action for divorce, the defendant appeals from a judgment of the Supreme Court, Suffolk County, dated October 21, 1993, which granted the plaintiff a divorce upon an open-court stipulation of settlement.
Ordered that the appeal is dismissed, with costs.
The appeal from the judgment must be dismissed because a party may not appeal from an order or judgment entered upon a stipulation (see, Hagfors v Hagfors, 200 AD2d 873, 874; Kalra v Kalra, 170 AD2d 579; Hopkins v Hopkins, 97 AD2d 457). The defendant’s proper remedy concerning the propriety of the parties’ settlement agreement is a motion in the Supreme Court to set aside the stipulation (see, Hagfors v Hag*765fors, supra; Hopkins v Hopkins, supra). Pizzuto, J. P., Santucci, Friedmann and Krausman, JJ., concur.